Citation Nr: 1400374	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-41 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected right hip strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1960 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals a copy of the March 2013 hearing transcript.  In addition, VA cervical spine and hearing loss Disability Benefits Questionnaire reports dated in October 2013 were added to the Veteran's Virtual VA claims file after the issuance of the August 2010 statement of the case (SOC).  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  However, such documents are not relevant to the claims on appeal.  Moreover, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for hypertension and a right foot disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).   

Specifically, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed right foot disorder and hypertension.  In this regard, service treatment records document that the Veteran entered service with pes planus noted on his November 1960 entrance examination and sustained an injury to his right foot after a 60 pound piece of metal fell on it in January 1977 as well as complaints of right heel pain in July and August 1980 and an impression of plantar fasciitis in October 1980.  There were also multiple blood pressure readings reflected in the service treatment records, to include elevated readings in September 1969 (1130/96 & 138/92), March 1981 (140/70), February 1984 (140/100), February 1987 (148/82), October 1989 (136/88), and February 1990 (120/98).  The post-service clinical evidence documents the Veteran's complaints of right foot pain in June 2008 as well as the diagnosis and treatment of hypertension beginning in August 1996.  Additionally, the Veteran has alleged that his right foot disorder was caused or aggravated by his service-connected right hip disorder and that he had been diagnosed with hypertension during service.  Therefore, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed hypertension and right ankle disorder.   

In addition, the Board notes the Veteran's testimony during his March 2013 hearing that he has received treatment for his right foot disorder from Dr. Sunder, a private specialist, through the medical facility at Camp Pendleton.  Such records are not contained in the claims file.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers, including Dr. Sunder and the medical facility at Camp Pendleton, who treated him for his claimed right foot disorder and/or hypertension.


Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from Dr. Sunder and/or the medical facility at Camp Pendleton.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right foot disorder and hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:



Right Foot Disorder

(A)  Identify all current diagnoses of the Veteran's right foot.

(B)  If pes planus is diagnosed, did such increase in severity during the Veteran's military service?

If so, is there clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition?

(C)  For all right foot diagnoses other than pes planus, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his allegations of various in-service injuries as articulated at the March 2013 Board hearing and/or his documented January 1977 injury to his right foot, July and August 1980 complaints of right heel pain, and/or an impression of plantar fasciitis in October 1980?

(D)  If arthritis of the right foot is diagnosed, did such manifest within one year of service discharge (i.e., November 1990)?   If so, what were the manifestations? 

(E)  Is it at least as likely as not that the Veteran's diagnosed right foot disorder(s) was caused OR aggravated by his service-connected right hip strain?  The examiner should consider the Veteran's reports that his service-connected right hip strain caused an altered gait which put additional pressure or stress on his right foot.


Hypertension

(A)  Confirm whether the Veteran has a current diagnosis of hypertension.

(B)  Is it at least as likely as not (i.e., 50 percent or greater probability) that hypertension is related to the Veteran's military service, to include his elevated in-service blood pressure readings in September 1969 (1130/96 & 138/92), March 1981 (140/70), February 1984 (140/100), February 1987 (148/82), October 1989 (136/88), and February 1990 (120/98)?

(C)  Did hypertension manifest within one year of service discharge (i.e., November 1990)?   If so, what were the manifestations?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology. The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any evidence received after the August 2010 SOC.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


